The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 12/21/20, in which Claims 1-22 are presented for examination of which Claim 1 is in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-22 are objected to because of the following informalities: Claim 1 recites, “the cap enclosure and communicatively coupled locking mechanism…” should it read, “the cap enclosure and a communicatively coupled locking mechanism…” or “the cap enclosure and communicatively coupled to a locking mechanism…” or something else?  Claims 2-22 are similarly objected to for their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation “the memory” line 6. There is insufficient antecedent basis for the limitations in the claim.  Claims 2-22 are similarly rejected for their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,870,517 in view of Roberts et al. (Roberts; US 2016/0324726).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to accept an open command as received by a wireless communications interface (Roberts [0056]), in order to provide a compact, inexpensive device that enables convenience of a caregiver to wirelessly unlock the container for scheduled dispensations, and helps provide a measure of security as a child-safe container.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis et al. (Varvarelis; US 2006/0071011) in view of Roberts et al. (Roberts; US 2016/0324726).
Regarding Claim 1, Varvarelis discloses a device (160 of Fig 2) shaped to fit over the opening of a container (150 of Fig 1), the device comprising:
a cap enclosure with a cap cover (shown as Fig 2) and an inner body (part shown inside container 150 of Fig 3);
a locking mechanism integrally combined with the cap enclosure ([0027], 132 of Fig 4);
a smart module coupled with the cap enclosure and communicatively coupled locking mechanism, comprising a central processing unit ("CPU") ([0034], [0036] power source, memory 112, processor 114, real time clock 116, and displays 120 are preferably resident in the cap 160 of the pill dispenser), a wireless communications interface bi-directionally communicatively coupled with the CPU ([0035] the memory and processor may be programmed wirelessly using a remote computer device via the transceiver and antenna), wherein the memory contains instructions that operatively direct the device to: 

direct the locking mechanism to change to an open state upon receipt by the smart module of the open command ([0035] the processor 114 connects to all of the components on the pill dispenser 100 and controls the movement and process of instructions as well as data in the dispenser 100. The memory 112 and processor 114 may be programmed internally by the input/output interface(s) 146 and/or externally wirelessly or non-wirelessly using a remote computer device via the transceiver(s) 140 and antenna 142 or through the input/output port(s) 148), but does NOT teach accepting an open command as received by the wireless communications interface.
In the same field of endeavor, Roberts discloses a smart cap for a medication container including a weight sensor to generate electrical input signals representative of the total weight of medication units in the container. A processor for processing the electrical input signals generated by the weight sensor, and storing medication information associated with medication in the container, including the input signals generated by the weight sensor. The smart cap may transmit the stored information to a computing device communicatively coupled to the cap.
Roberts teaches accepting an open command as received by the wireless communications interface ([0056] smart cap 100 may include a locking mechanism that may be unlocked using a medication tracking application installed on computing device 200. For example, device 200 can send an unlock signal to circuitry 103 to unlock smart cap 100, thereby allowing medication container 110 to be opened…device 200 can be configured to wirelessly transmit an unlock signal (or a lock signal to lock the container) to circuitry 103).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis with Roberts using a remote opener in order to provide a compact, inexpensive device that enables convenience of a caregiver to wirelessly unlock the container for scheduled dispensations, and helps provide a measure of security as a child-safe container, as suggested by Roberts ([0006], [0057]).

Regarding Claim 2, Roberts discloses the open command is issued by a remote device operated by a user ([0056]), and remote device is bi-directionally coupled with the smart module ([0010] transmitter may be a transceiver that receives information signals device).

2>Regarding Claim 3, Roberts discloses the remote device comprises a smart phone ([0031] computing device 200 may comprise any computing device (smartphone, tablet, laptop, smartwatch, desktop, etc.)).

2>Regarding Claim 4, Roberts discloses the remote device comprises a network device ([0031] smartphone is a network device, [0063]).

Regarding Claim 5, Varvarelis discloses a biometric sensor communicatively coupled with the smart module (([0043]-[0044] interface 146 uses biometric information), and the memory further contains a biometric pattern and additional instructions that operatively direct the device to:  accept an open command when the biometric pattern is detected by the biometric sensor ([0043] pill dispenser 100 may also be configured to operate with input/output interface(s) 146 configured to operate with biometric information as input parameters, such as a finger print, voice, signature, DNA, facial structure, iris, retina, etc.); and 
direct the locking mechanism to change to an open state when the biometric pattern is detected by the biometric sensor ([0044] biometric information required to be entered prior to dispensing a pill).

Regarding Claim 6, Varvarelis discloses the device further comprises a keypad communicatively coupled with the smart module (146 of Fig 1; [0035]), and the memory further contains a keypad selection pattern and additional instructions that operatively direct the device to:  accept an open command when the keypad selection pattern is received via the keypad ([0033]); and
direct the locking mechanism to change to an open state when the stored keypad selection pattern is received via the keypad ([0033] input/output interfaces 146 preferably comprise four keys, buttons, or toggle switches that may be color-coded and/or may include indicia to enable a user to enter a PIN to cause the pill dispenser 100 to dispense a pill).

Regarding Claim 7, Varvarelis discloses the locking mechanism comprises an electromagnetic actuator operatively controlled by the smart module ([0032] solenoid 138 of Fig 4 is an actuator for toggling cap between locked and unlocked state).

Regarding Claim 9, Varvarelis discloses a sensor communicatively coupled with the CPU ([0043] interface 146 operates with biometric information as input parameters).

Regarding Claim 14, Varvarelis discloses the smart module further comprises a light emitter coupled with the CPU ([0040] The visual indicator(s) 126 emit light to provide the visual indication and are preferably light emitting diodes (LEDs) of any desired color).

14>Regarding Claim 15, Varvarelis discloses the light emitter is configured to present at least two light emitting color states ([0033] the visual indicator 126 can flash in a desired color, e.g., red, green, etc.), but doesn’t specify three color states.
However, Varvarelis teaches light emitting diodes (LEDs) can be of any desired color, suggesting thee or more color states.
Varvarelis discloses the claimed invention except for a third color state.
It would  have been obvious to one having ordinary skill in the art at the time the invention was made to have an additional color state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 17, Varvarelis discloses a battery coupled with the smart module and configured to provide electrical energy to the smart module ([0034] power source 110 is preferably a thin lithium battery).

Regarding Claim 18, Varvarelis discloses the wireless communications interface is in conformance with a wireless communications standard ([0041] Bluetooth).

18>Regarding Claim 19, Varvarelis discloses the wireless communications standard is selected from the group of standards consisting of the Bluetooth standard ([0041] Bluetooth), but doesn’t specify the WiFi standard and the NFC standard.
Roberts teaches a group of standards consisting of the Bluetooth standard, the WiFi standard and the NFC standard ([0034]).

18>Regarding Claim 20, Roberts discloses the open command is issued by a remote device operated by a user, and remote device is bi-directionally coupled with the smart module transmits the open command in conformance with wireless communications standard ([0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis and Roberts in view of Hildebrandt (US 7,382,692).
Regarding Claim 8, Varvarelis doesn’t disclose the cap shaped to provide a one way snap fit assembly between the cap enclosure and the inner body.
In the same field of endeavor, Hildebrandt discloses an add-on timer for a medicine container is provided having a base plate affixed to the top of an existing lid, a housing overlaying and coupled to the base plate, and a timing unit within the housing. The housing is displaceable relative to the base plate by a person depressing or twisting the housing, which actuates a switch and resets the timing unit. A display indicates the elapsed time since the container was last accessed, to assist a patient in following dosage instructions.
Hildebrandt teaches a one-way snap fit design, between the cap enclosure and a threaded cap body, which prevents tampering and to avoid disassembly (Col 6 Lines 12-20 the perimeter 10 of base plate 7 is provided with snap locks 11, which are designed to engage corresponding snap locks on housing 9, thereby coupling base plate 7 and housing 9 together, Fig 2)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis and Roberts with Hildebrandt in order to provide a device that is compact, inexpensive to manufacture, and reliable, as suggested by Hildebrandt (Col 2 Lines 49-51).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis and Roberts in view of MACVITTIE et al. (MacVittie; 2015/0291344).
9>Regarding Claim 10, Varvarelis doesn’t disclose the sensor detects humidity within the inner body.
In the same field of endeavor, MacVittie discloses an article dispensing apparatus includes a carousel and a dispensing face including a dispensing orifice through which the articles are dispensed.  MacVittie teaches environment sensing protection ([0035] temperature and humidity sensor to protect users from spoiled medications) and position tracking ([0038] GPS).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis and Roberts with MacVittie in order to protect the user from unusable medications and to track user habits, as suggested by MacVittie ([0035], [0038]).

9>Regarding Claim 11, MacVittie discloses the sensor detects moisture within the inner body ([0035] humidity sensor).

9>Regarding Claim 12, MacVittie discloses the sensor is an accelerometer ([0035] The dispenser is provided with a temperature and/or humidity sensor 402, an accelerometer 404).




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis, Roberts and MacVittie, further in view of Akdogan et al. (US 2014/0278508).
12>Regarding Claim 13, MacVittie disclose the memory further contains a threshold value and additional instructions that operatively direct the device to report a detection by the accelerometer of motion above the threshold value ([0036]-[0037] uses thresholds such as acceptable ranges for orientations, and acceleration near gravity to report to the controller not to dispense pills), but does NOT specify reporting to a remote device wirelessly.
	However, MacVittie teaches smart cap can transmit an alert to device if the container remains unopened after a scheduled dosing time ([0050]), thus demonstrating the capability to send remote alerts when necessary.
In the same field of endeavor, Akdogan discloses a system for dispensing, tracking, storage, processing, analysis, management, fulfillment and/or commerce relating to consumables, such as pills, capsules and tablets. The system may include packages that hold consumables and function either independently or in concert with numerous smart configuration devices, such as table top machines or mobile machines, as well as remote servers, databases, and other cloud-based resources.  Akdogan teaches an accelerometer reporting to a remote device via wireless communications interface ([0102] an accelerometer, which can detect large forces and accelerations on the device. Upon such detection, the base may perform additional safety and protection functions, including…alarm sounding, LED flashing, wireless notification).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis with Akdogan in order to ensure that consumables are not disturbed or damaged, as suggested by Akdogan ([0102]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis, Roberts and MacVittie, further in view of Akdogan.
15>Regarding Claim 16, Varvarelis discloses the device further comprises: 
a. an accelerometer communicatively coupled with the CPU ([0035]); and 
b. a threshold value and additional instructions stored in the memory that operatively direct the device to block pill dispensation upon a detection by the accelerometer of motion above the threshold value ([0036]-[0037] uses thresholds such as acceptable ranges for orientations, and acceleration near gravity to report to the controller not to dispense pills), but does NOT specify altering the color state of the light emitter.
However, MacVittie teaches smart cap can transmit an alert to device if the container remains unopened after a scheduled dosing time ([0050]) and LEDs may be illuminated in order to alert a user when it is time to take medications, thus demonstrating the capability to generate alerts when necessary. 
Akdogan teaches an accelerometer reporting to a remote device via wireless communications interface ([0102] an accelerometer, which can detect large forces and accelerations on the device. Upon such detection, the base may perform additional safety and protection functions, including…alarm sounding, LED flashing, wireless notification).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis with Akdogan in order to ensure that consumables are not disturbed or damaged, as suggested by Akdogan ([0102]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis and Roberts in view of Eberhart et al. (Eberhart; US 2006/0132283).
9>Regarding Claim 21, Varvarelis doesn’t disclose the sensor is an impact sensor.
In the same field of endeavor, Eberhart discloses a medical device, with an operating element for triggering the medical device, includes a safety system for preventing an erroneous triggering of the device.  Controlling the medical device includes determining if an operating command is given by a person prior to the device's carrying out the command.
Eberhart teaches an impact sensor ([0038] switch 2 is operably coupled to the force sensor 3 in such a way that a pressure or a force acting on the switch 2 may be detected and may be compared with a prescribed force or a pressure profile…inadvertent actuation of the switch…by unintended impact, may be detected, since in such a case the force typical for normal actuation…is not present at the force sensor, i.e., does not coincide with a prescribed value or profile).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis with Eberhart in order to provide a method which make it possible for a medical device to be operated as safely and reliably as possible, as suggested by Eberhart ([0006]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis and Roberts in view of Dunn (US 2011/0166700).
9>Regarding Claim 22, Varvarelis doesn’t disclose the sensor is a tilt sensor.
 In the same field of endeavor, Dunn discloses methods for controlling dispensing of medication. A dispensing well can reside within the housing with the dispensing well having an opening therein to permit removal of units of medication.
Dunn teaches a tilt sensor ([0070] tilt sensor 132 can be provided which can be activated when dispenser 20 is tilted to prevent its operation while inverted or shaken. Tilt sensor 132 can be in communication with controller 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Varvarelis with Dunn in order to provide a system that allows outpatient medication to be dispensed in a secured, controlled, and monitored fashion to more effectively manage and organize the care given to a patient, as suggested by Dunn ([0007]).














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Shalala (US 2014/0130453) discloses a dosage cap that records and displays dosage information about a medicine, including, the projected time that the next dosage of medicine is needed, the time interval between numerous administrations of the medicine, the time and/or date that the last dose was administered, the current daily intake amount, the date the dose was administered, or scheduled administration of the medicine.
b.	Wachman (US 2010/0270257) discloses a cap for a medicine container includes a base portion having a curved outer surface and being connectable to a medicine container, the base having an indented portion on at least a part of said curved outer surface. An electronic display fits in the indented portion of the base portion and electronically connected to circuitry within the cap. A clear portion covers the electronic display. A multi-color light-emitting diode (LED) electronically connected to the circuitry within the cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685